The following opinion was filed July 14, 1921:
Eschweiler, J.
(dissenting). I agree in the main with what is said by Mr. Justice Doerfler in his dissent.
When a judgment was directed by the mandate of this court in favor of the plaintiff as against the Kroeger Brothers Company on the first appeal here, the question of liability was settled and determined. There was nothing further that could properly be done on that question by the garnishee defendant. Its duty and its rights as prescribed in the policy then ceased.
The further steps taken by contesting the payment of such adjudicated liability in the bankruptcy proceedings of the Kroeger Brothers Company was an attempt to evade or avoid and no longer a proceeding to contest the question of liability. By undertaking to assist in an effort to defeat the collection of such adjudicated liability the garnishee defendant was assuming to do something which was not its obligation to do under the terms of the policy. By so doing it should be held to have recognized a responsibility on its own part for such liability and should not now be permitted to say to the contrary.
A motion for a rehearing was denied, with $25 costs, on September 23, 1921.